J-S68026-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                         IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

RONALD E BANKS

                            Appellant                        No. 3582 EDA 2013


                Appeal from the PCRA Order December 13, 2013
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-1101531-2001


BEFORE: ALLEN, J., JENKINS, J., and MUSMANNO, J.

MEMORANDUM BY JENKINS, J.:                           FILED DECEMBER 17, 2014

        Ronald Banks (“Appellant”) appeals from the order dismissing his

petition filed pursuant to the Post Conviction Relief Act (“PCRA”). 1            After

careful review, we affirm.

        The   PCRA     court   summarized      the   facts    underlying   Appellant’s

convictions as follows:

              The convictions arose from [Appellant’s] and [his co-
        defendant’s] participation in fraudulent real estate transactions
        involving fourteen Philadelphia area properties. [Appellant] and
        [his co-defendant] forged deeds and falsified loan documents
        and related correspondence to attempt to secure mortgages and
        coerce the victims to enter into a business relationship for the
        purchase of land not their own [and] renovation of said
        properties for future return of capital in resale.

____________________________________________


1
    42 Pa.C.S. §§ 9541-9546.
J-S68026-14



PCRA Court Pa.R.A.P. 1925(a) Opinion, April 14, 2014, pp. 1-2.

        On May 6, 2004, a jury convicted Appellant of theft (3 counts),2

forgery (14 counts),3 and criminal conspiracy.4 On September 14, 2004, the

trial court sentenced Appellant to an aggregate of 28 to 56 months’

imprisonment on the forgery convictions and 5 years’ probation on the

conspiracy conviction.5          The court further ordered Appellant to pay

$14,000.00 in restitution.         This was an obligation imposed jointly and

severally with his co-defendant.

        Appellant appealed his convictions, and the Commonwealth cross-

appealed the restitution order. On September 21, 2006, this Court affirmed

Appellant’s convictions and remanded the matter for the trial court to

determine the proper restitution amount. On May 20, 2009, the trial court

ordered Appellant and his co-defendant to pay the victims restitution

aggregating $95,000.00.

        On June 15, 2010, Appellant filed a pro se PCRA petition. The PCRA

court appointed counsel who filed an amended PCRA petition on November
____________________________________________


2
  One count of theft by unlawful taking or disposition, 18 Pa.C.S. § 3921;
one count of theft by deception, 18 Pa.C.S. § 3922; one count of theft by
failure to make required deposition of funds received, 18 Pa.C.S. § 3927.
3
    18 Pa.C.S. § 4101.
4
    18 Pa.C.S. § 903.
5
    The theft convictions merged for sentencing purposes.




                                           -2-
J-S68026-14



29, 2012.      The PCRA court dismissed the petition without a hearing on

December 13, 2013.6 This timely appeal followed.7

        Appellant raises the following question for our review:

        I. Did the trial court err in denying [A]ppellant an evidentiary
        hearing?

Appellant’s Brief, p. 2.

        In reviewing an order denying PCRA relief, our well-settled standard of

review is “to determine whether the determination of the PCRA court is

supported by the evidence of record and is free of legal error. The PCRA

court’s findings will not be disturbed unless there is no support for the

findings in the certified record.” Commonwealth v. Barndt, 74 A.3d 185,

191-192 (Pa.Super.2013) (internal quotations and citations omitted).

        Initially, to be eligible for relief under the PCRA, a petitioner must

plead and prove by a preponderance of the evidence that he is “currently

serving a sentence of imprisonment, probation or parole for the crime[.]” 42

Pa.C.S. § 9543(a)(1)(i). A petitioner who has completed his sentence is no

longer eligible for post-conviction relief. Commonwealth v. Soto, 983 A.2d

212, 213 (Pa.Super.2009); see also Commonwealth v. Turner, 80 A.3d

754, 765 (Pa.2013) (“due process does not require the legislature to
____________________________________________


6
  The Philadelphia Court of Common Pleas docket indicates Appellant waived
the formal filing of a Pa.R.Crim.P. 907 notice of intent to dismiss in open
court on December 13, 2013. See Docket, CP-51-CR-1101531-2001, p. 26.
7
    Both Appellant and the PCRA court complied with Pa.R.A.P. 1925.



                                           -3-
J-S68026-14



continue to provide collateral review when the offender is no longer serving

a sentence.”). This is so even if the petitioner filed his PCRA petition during

the pendency of his sentence. See Commonwealth v. Williams, 977 A.2d

1174, 1176 (Pa.Super.2009) (“As soon as his sentence is completed, the

petitioner becomes ineligible for relief, regardless of whether he was serving

his sentence when he filed the petition.”).

       Here, the trial court sentenced Appellant to 28 to 56 months’

incarceration followed by 5 years’ probation on September 14, 2004.

Therefore, even without accounting for any credit to which Appellant may

have been entitled for any time served prior to sentencing, Appellant’s

sentence ended on May 14, 2014.8               As a result, Appellant is no longer

eligible for PCRA relief, regardless of the fact that he initially filed his pro se

PCRA petition during the pendency of his sentence in June 2010.               See

Williams, supra. Accordingly, we affirm the PCRA court’s order dismissing

Appellant’s petition.

       Order affirmed.




____________________________________________


8
  Nothing in Appellant’s filings, the PCRA court summary, or the docket of
the underlying matter indicate or suggest that the sentence was modified at
any time beyond the imposition of the new restitution amount following this
Court’s remand as discussed supra.



                                           -4-
J-S68026-14


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/17/2014




                          -5-